DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bernard Codd on June 9, 2022. 

3.	The application has been amended as follows:

	Claim 8, last line:
Change “β represents the molar ratio y’/x’ in the second liquid crystal polyester resin.”

 
to -- β represents the molar ratio y/x in the second liquid crystal polyester resin.-- 

Allowable Subject Matter
4. 	Claims 1-9 are allowed. 
5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  Komatsu et al. (US PG Pub 2012/0217678 A1).

           Summary of Claim 1: 
A liquid crystal polyester resin composition comprising: 

100 parts by mass of a liquid crystal polyester resin; 

and at least 5 parts by mass and at most 100 parts by mass of glass components;

wherein the glass components contain glass fibers having a length of more than 50 µm and glass fine powders having a length of at least 4 µm and at most 50 µm; 

the number-average fiber length of the glass fibers is at least 200 µm and at most 400 µm; 

and the content of the fine powders is at least 20% and at most 95% relative to a total number of the glass components.

 
Komatsu et al. teach a liquid polyester resin composition comprising 100 parts by mass of a liquid crystal polyester, 65 to 100 parts of a fibrous filler, where the fibrous filler is a glass fiber [0036] having a number average fiber length of 1 to 3 mm [0037], wherein the composition further comprises a granular filler (claims 1 and 8), wherein the granular filler is a glass bead (claim 9), wherein the glass bead is spherical with a diameter of from 5 to 50 µm [0043], wherein the glass bead is present in the composition in the amount of from 20 parts by weight or less of the liquid crystal polyester.
	Komatsu et al. do not teach or fairly suggest the claimed liquid crystal polyester resin composition, wherein the composition comprises, in particular, the claimed content of the granular filler being at least 20% and at most 95% relative to a total number of the glass components. Applicant demonstrated that the liquid crystal polyester resin composition having the claimed content of granular filler results in unexpected and significant improvements in mechanical strength retention rates. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763